IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-7,929-04


EX PARTE RONALD CURTIS CHAMBERS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. F85-99385-PKW FROM THE

363RD DISTRICT COURT OF DALLAS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted for the third time of capital murder in June 1992.  We
affirmed the conviction and sentence.  Chambers v. State, 903 S.W.2d 21 (Tex. Crim. App.
1995).  On October 17, 1996, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.  We denied relief.  Ex parte Chambers, WR-7,929-03 (Tex. Crim.
App. March 24, 1999).
	Applicant currently has similar claims under consideration in the United States Court
of Appeals for the Fifth Circuit.  Because we will abstain from considering issues when they
are validly before another court, this application is dismissed.  Ex parte Powers, 487 S.W.2d
101 (Tex. Crim. App. 1972); Ex parte Soffar, 143 S.W.3d 804 (Tex. Crim. App. 2004).  The
motion for stay of execution is dismissed	as moot.
	IT IS SO ORDERED THIS THE 6TH DAY OF JUNE, 2007.
Do Not Publish